DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellner (DE 102015014372).
	Regarding claim 16, Fellner discloses a closure device for closing a liquid pouch, comprising: a base body (shown in fig. 2) formed as a one-piece element (see fig. 2), comprising a flat flange edge 12 for connecting the base body to the liquid pouch (see fig. 2 and paragraph 31 of the translation), and a portal structure (structure extending upward from flange 12; see fig. 2) with a main section 13, a first valve section (section which includes valve element 23; see marked-up fig. 2) and a second valve section (section which includes valve element 17; see marked-up portion of fig. 2), wherein the first valve section comprises a first opening (opening within element 25 for fluid to pass through when element 23 is removed; see marked-up portion of fig. 2 and paragraph 35) that is accessible (fluidly accessible) from the outside configured for inserting and withdrawing a fluid (see marked-up portion of fig. 2 and paragraph 32, which states where the area 21 includes two filling and removal portals), and the second valve section comprises a second opening (created when valve plate 17 is compressed; see marked-up portion of fig. 2 and paragraph 33) that is accessible (fluidly accessible) from the outside and configured for inserting and withdrawing a fluid (see fig. 2 and paragraph 32, which states where the area 21 includes two filling and removal portals); a first valve element (which includes tappet 24/23) that is arranged within the first valve section for reversibly closing the first opening (via plate 23; see fig. 2), and a second valve element 17 that is arranged within the second valve section for reversibly closing the second opening (see fig. 2 and paragraph 33), wherein the first opening and the second opening are arranged parallel to the flange edge 12 (see marked-up portion of fig. 2). 


    PNG
    media_image1.png
    559
    818
    media_image1.png
    Greyscale

				Marked-up portion of Fig. 2

Regarding claim 17, Fellner discloses wherein the first valve element comprises a tappet 24/23 (see fig. 2), which is mounted movably perpendicular to the flange edge 12 (see fig. 2), and a spring 27; the spring 27 exerts a closing force on the tappet 24/23 (see fig. 2), by which a closing section 23 of the tappet 24/23 is pushed against a first closing edge within the first valve section for closing the first opening (see marked-up portion of fig. 2); the spring 27 is compressible by an external application of force on the tappet 24/23 (see fig. 2), by which the tappet 24/23 can be released from the first closing edge for opening the first opening (see fig. 2 and paragraph 35). 
	Regarding claim 18, Fellner discloses wherein the tappet 24/23  comprises a guide pin 24 in its closing section for guiding the tappet 24/23 when the external force is applied (see fig. 2), which guide pin 24 is accessible from the outside (via member 27) of the first valve section through the first opening (via plate 25 opening; see fig. 2). 
Regarding claim 19, Fellner discloses a guide element (via plate 25) that is arranged within the first valve section and that is designed for guiding a movement of the tappet 24/23 (see fig. 2).
Regarding claim 20, Fellner discloses a sealing element (sealing surface of plate 23) that is arranged within the first valve section between the closing section of the tappet 24/23 and the first closing edge and that is designed for closing the first opening (opening within element 25 for fluid to pass through when element 23 is removed; see fig. 2 and paragraph 35). 
Regarding claim 21, Fellner discloses wherein the second valve element is formed in one piece from elastic plastic material and comprises a spring section 18 (see fig. 2), which exerts a closing force on a plane end section of the second valve element (see fig. 2), by which force the end section is pressed against a second closing edge within the second valve section for closing the second opening (see figs. 2); the spring section 18 is compressible by an external application of force on the second valve element (see fig. 2), by which force the end section can be released from the second closing edge for opening the second opening (see fig. 2). 
Regarding claim 22, Fellner discloses a mounting strap 16 that is designed for removable coupling to protrusions in an area of the second valve section facing the flange edge to secure the second valve element within the second valve section (see fig. 2 and paragraph 33). 
	Regarding claim 23, Fellner discloses wherein the main section 13 is designed cylindrically (see fig. 2); in its circumference comprises a gripping element 20 for retaining the closure device in a desired orientation (see fig. 2); comprises a circumferential protrusion 28 that is oriented parallel to the flange edge on a side facing away from the flange edge (see fig 2).
	Regarding claim 24, Fellner discloses wherein the first valve section is designed cylindrically (see fig. 2); projects above the main section 13 (via the tappet 24/23) perpendicular to the flange edge 12 (see fig. 2).
	Regarding claim 25, Fellner discloses a circumferential receptacle (i.e. between elements 20 and 12; see fig. 2) at an outer side of the first valve section. 
Regarding claim 26, Fellner discloses wherein the second valve section is arranged within the main section 13 (see marked-up portion of fig. 2). 
	Regarding claim 27, Fellner discloses wherein the flange edge 12 is designed annularly (see fig. 2). 
	Regarding claim 28, Fellner discloses wherein the base body is designed as an injection-molded piece (see paragraphs 21 and 30). 
Regarding claim 29, Fellner discloses a liquid pouch and a closure device according to claim 16 (see fig. 2 and paragraph 31 of the translation). 
	Regarding claim 30, Fellner discloses wherein the flange edge 12 of the closure device is welded to the liquid pouch (see paragraphs 22 and 33).

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Fellner fails to teach a first opening that is accessible from the outside and configured for inserting and withdrawing a fluid, and the second valve section comprises a second opening that is accessible from the outside and configured for inserting and withdrawing a fluid, it is noted that Fellner discloses a first valve section (section which includes valve element 23; see marked-up portion of fig. 2) and a second valve section (section which includes valve element 17; see marked-up portion fig. 2), wherein the first valve section comprises a first opening (opening within element 25 for fluid to pass through when element 23 is removed; see marked-up portion of fig. 2 and paragraph 35) that is accessible (fluidly accessible) from the outside configured for inserting and withdrawing a fluid (see marked-up portion of fig. 2 and paragraph 32, which states where the area 21 includes two filling and removal portals), and the second valve section comprises a second opening (created when valve plate 17 is compressed; see fig. 2 and paragraph 33) that is accessible (fluidly accessible) from the outside and configured for inserting and withdrawing a fluid (see fig. 2 and paragraph 32, which states where the area 21 includes two filling and removal portals). Accordingly, once the valve plates 17, 23 are moved to the open position, fluid is capable of being inserted or withdrew from the openings.
	In response to applicant’s argument that Fellner fails to teach the first opening and the second opening being arranged parallel to the flange edge, it is noted that Fellner discloses wherein the first opening (opening within element 25 for fluid to pass through when element 23 is removed; see marked-up portion of fig. 2 and paragraph 35) and the second opening (created when valve plate 17 is compressed; see marked-up portion of fig. 2 and paragraph 33) are arranged parallel to the flange edge 12 (see marked-up portion of fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754